Order, Supreme *105Court, Bronx County (Ira R Globerman, J.), entered on or about November 26, 2003, which denied defendant’s CPL 440.10 motion to vacate a judgment of the same court and Justice, rendered March 5, 2002, convicting him, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed.
After a thorough hearing, the court properly denied defendant’s motion to vacate judgment. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The record establishes that defendant’s plea was voluntary, and that his conviction was not the product of duress. Concur— Buckley, EJ., Tom, Mazzarelli, Ellerin and Gonzalez, JJ.